UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

 

 

)
UNITED STATES OF AMERICA, )
)
Plaintiff )
v. ) CASE NO. 19cr10078-RWZ
)
William Rick Singer, )
)
Defendant. )
)
NOTICE OF APPEARANCE

Please enter the appearance of A. Neil Hartzell and David A. Slocum as attorneys

for William Rick Singer in this matter.

Respectfully submitted,

/s/ A. Neil Hartzell
Dated: March 6, 2019 /s/ David A. Slocum
A. Neil Hartzell, BBO #544752

nhartzell@fmglaw.com
David A. Slocum, BBO #672038

dslocum@fmglaw.com
Freeman Mathis & Gary, LLP
60 State Street, 6" Floor
Boston, MA 02109

Tel: (617) 963-5966
